Citation Nr: 1222312	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy.

2.  Entitlement to service connection for a bronchial condition (also claimed as asthma).

3.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

4.  Entitlement to a disability rating greater than 10 percent for a right foot bunion deformity with sesamoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984, December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO determined, in pertinent part, that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for residuals of a hysterectomy and for a bronchial condition (also claimed as asthma).  The RO also denied the Veteran's increased rating claim for a right foot bunion deformity with sesamoiditis ("right foot deformity").

In August 2007, the Board reopened the Veteran's previously denied service connection claims for residuals of a hysterectomy and for a bronchial condition (also claimed as asthma) and denied these claims on the merits.  The Board also remanded the Veteran's increased rating claim for a right foot deformity to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In February 2009, the Veteran, through her attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") with respect to the Board's August 2007 decision denying her service connection claims for residuals of a hysterectomy and for a bronchial condition (also claimed as asthma).  Both parties asserted in the Joint Motion that the Board's August 2007 decision was deficient for, among other things, not addressing the Veteran's potential entitlement to special monthly compensation based on the loss of use of a creative organ (her ovaries).  The Court granted the Joint Motion later in February 2009, vacating and remanding that part of the Board's August 2007 decision which had denied these claims.  The Board is bound by the Court's Order granting the Joint Motion.  Accordingly, in addition to the service connection claims for residuals of a hysterectomy and for a bronchial condition (also claimed as asthma), the Board will consider the Veteran's entitlement to special monthly compensation based on the loss of use of a creative organ as a separate issue in this decision.

In October 2009, the Board remanded the Veteran's claims again to the RO/AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for a bronchial condition (also claimed as asthma) is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current residuals of a hysterectomy are not the result of a disease or injury incurred in active service or any incident of service.

2.  Because the Veteran is not entitled to service connection for residuals of a hysterectomy, she also is not entitled to special monthly compensation due to the loss of use of a creative organ.

3.  The competent evidence shows that the Veteran's service-connected right foot bunion deformity with sesamoiditis is asymptomatic with no significant residuals; there is no evidence of moderately severe or severe foot disability.


CONCLUSIONS OF LAW

1.  Residuals of a hysterectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for special monthly compensation based on the loss of use of a creative organ are not met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. §3.350(a)(1) (2011).

3.  The criteria for a disability rating greater than 10 percent for a service-connected right foot bunion deformity with sesamoiditis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5280-5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  In letters issued in October 2004, February and March 2005, September 2007, and in September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  These letters also advised the Veteran to submit evidence showing that her service-connected right foot bunion deformity with sesamoiditis ("right foot deformity") had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for residuals of a hysterectomy.  The evidence also does not support granting entitlement to special monthly compensation based on the loss of use of a creative organ.  The evidence finally does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected right foot deformity.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2007 and September 2008 letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the September 2008 notice letter.  This letter informed the Veteran that she needed to provide information showing her service-connected disability had worsened.  She was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about her disability.  She was told that she needed to provide VA information as to where she had received medical treatment or that she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which her disability had worsened.  She also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claim.  The Veteran further has submitted lay evidence concerning the alleged severity of her service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claim, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on her employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in September 2006 and supplemental statements of the case in February 2009 and December 2011 addressing her claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of her disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to her claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  

With respect to the timing of the notice, the Board points out that the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2004 and February and March 2005 notice letters were issued prior to the currently appealed November 2005 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claims of service connection for residuals of a hysterectomy and for a disability rating greater than 10 percent for a right foot deformity are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic Virtual VA claims file also has been reviewed and no relevant evidence was located there.

The RO/AMC has attempted on several occasions to obtain the Veteran's complete Social Security Administration (SSA) records.  In response to several requests from the RO for these records, SSA notified VA in April, May, and June 2011 that no records were available and, if such records had existed, they had been destroyed pursuant to SSA's record retention schedule.  The RO also formally determined in May 2011 that the Veteran's SSA records were unavailable and any further attempts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's most recent remand in October 2009, the Veteran was provided with VA examinations in September 2011 which addressed the contended causal relationship between the claimed residuals of a hysterectomy and active service and also addressed the current nature and severity of her service-connected right foot deformity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran.

II.  Service Connection for Residuals of a Hysterectomy

The Veteran contends that she incurred residuals of a hysterectomy during active service.  She specifically contends that in-service treatment for residuals of an elective hysterectomy, which occurred in 1988 during a period of unverified U.S. Air Force Reserve service, demonstrates that she experienced residuals of a hysterectomy during active service.  She alternatively contends that her current residuals of a hysterectomy are related to active service.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a hysterectomy.  The Veteran has contended that she experienced multiple gynecological problems during active service, including after her elective hysterectomy in 1988 during a period of unverified U.S. Air Force Reserve service, and her current residuals of a hysterectomy (which she characterizes as gynecological problems) are related to service.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that, although the Veteran had a hysterectomy in 1988, and although she experienced multiple gynecological problems during service, there is no etiological relationship between any current residuals of a hysterectomy and active service.  At her enlistment physical examination in March 1980, the Veteran provided a pre-service medical history which included treatment for " a female disorder" and "a change in menstrual pattern."  No further information was provided by the Veteran or the examiner who conducted this examination concerning her reported pre-service history.  Clinical evaluation of the Veteran was completely normal.  Because residuals of a hysterectomy (or other gynecological problems) were not noted at service entrance, and because lay statements alone are insufficient to overcome the presumption of soundness, the Board finds that the Veteran was accepted on to active service in March 1980 in sound condition.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304; see also Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition).

The Veteran's service treatment records from her first period of active service show that, in September 1980, physical examination showed normal cervix, uterus, and adnexa and a cytology report was negative.

On outpatient treatment in December 1980, she complained of vaginal discharge, slight itching, and burning which had lasted for 1 week.  Physical examination showed a clear vulva, moderate white vaginal discharge, a mobile uterus that was displaced to the right, and right enlargement of the adnexa.  The impressions were bacterial vaginitis and rule-out ovarian cyst.

An April 1981 cytology report was negative.

In September 1981, the Veteran's history included dysmenorrhea (menstrual cramps) and abnormal bleeding or bleeding between periods.  Physical examination showed normal female vulva, a red, pugated vagina, and anteverted uterus that was normal in size and shape, and no masses in the adnexa.  There was some tenderness over the right ovary "but it does not feel enlarged."  The Veteran also reported experiencing 1 abnormal period "this past month."

On in-service vaginal and cervical cytology examination in October 1981, physical examination showed a normal cervix and uterus and adnexa tenderness on the right side.  Cytology results showed inflammation.  

On January 6, 1982, the Veteran complained of a vaginal infection with heavy discharge and some itching.  Physical examination showed a normal vulva, grayish vaginal discharge.  The impression was vaginitis.

On January 27, 1982, the Veteran complained of a vaginal infection.  Objective examination showed a normal vulva and thick whitish vaginal discharge.  The assessment was candida albicans.

In June 1982, the Veteran complained of a yellowish vaginal discharge for 11/2 weeks but denied itching.  She reported that she thought that her boyfriend had gotten a shot for venereal disease but was not sure.  Objective examination showed a normal vulva, a small amount of "curdy" white vaginal discharge, a mobile cervix, a normal size and shape uterus, and adnexa without mass.  The assessment was moniliasis with a question of whether it was venereal disease.

In October 1982, the Veteran complained of vaginal discharge with itching.  Objective examination showed "curdy" white vaginal discharge.  The assessment was monilial vaginitis.

In March 1983, the Veteran complained of vaginal discharge, itching, and burning.  Objective examination showed a watery gray vaginal discharge.  The assessment was non-specific vaginitis.

In April 1983, the Veteran stated that she thought that had a yeast infection for 1 week.  She also complained of vaginal discharge, itching, and worsening dysmenorrhea.  Objective examination showed mild bacteria present and slight redness to the vulva, vagina, and cervix.  The assessment was mild bacterial vaginitis and dysmenorrhea.

In August 1983, the Veteran complained of vaginal discharge.  A history of monilial vaginitis was noted.  Physical examination showed whitish discharge and  erythematosus vaginal mucosa.  Gynecologic cytology was negative.  The assessment was monilial vaginitis.

On September 2, 1983, the Veteran complained of increased vaginal discharge.  It was noted that the Veteran had been seen 10 days earlier for a yeast infection.  She reported using the cream she had been prescribed to treat her yeast infection for 6 days and then stopped using it 4 days earlier.  Physical examination showed external genitalia within normal limits, copious white cheesy discharge in the vagina with "no foul smell," a small closed cervix, a firm and non-tender uterus, and normal ovaries.  A wet preparation showed yeast.  The assessment was monilial vaginitis.

On September 23, 1983, the Veteran complained of right sided pain.  She was on oral contraceptives twice a day.  Physical examination showed clear vagina and cervix, a normal but retroverted uterus, and a 3 centimeter (cm) cyst on the right adnexa.  The impression was right ovarian cyst.  The Veteran was advised to discontinue oral contraceptives and start Enovid.

At the Veteran's separation physical examination later in September 1983, prior to the end of her first period of active service in December 1983, the Veteran's history included being treated "for a female disorder" and experiencing "a change in menstrual pattern."  The in-service examiner noted that this history referred to an ovarian cyst in September 1983 which was treated with Enovid and "no problems at present."  Clinical evaluation was completely normal.  The Veteran's pelvic examination was within normal limits with a normal pap smear.

On outpatient treatment in October 1983, the Veteran complained of whitish discharge and itching.  A history of monilial vaginitis was noted.  Physical examination showed a cheesy discharge.  The assessment was monilial vaginitis.

In November 1983, the Veteran was referred to a private civilian doctor for a second opinion regarding her persistent ovarian cyst.  Physical examination showed external genitalia within normal limits, a white vaginal discharge, a benign left ovary, a palpable mass in the right ovary.  The private clinician stated that he doubted that there was any ovarian pathology.

In February 1984, the Veteran complained of "continuous yeast infections" since September 1983, a thick vaginal discharge that was clear and malodorous, and suprapubic pain on urination.  She had been on Enovid since September but stopped taking it in November because of a right ovarian cyst.  She wanted to know if her current vaginal infection was affecting her menses.  She denied any dyspareunia.  She also reported that her ovarian cyst had resolved in November 1983.  Objective examination showed a retroverted uterus 6 week size that was smooth, firm, and regular shaped, a right ovarian cyst that was 4 x 3 cm, and a left ovary that was not enlarged.  The assessment included right ovarian cyst.

In March 1984, it was noted that the Veteran had a history of chronic vaginitis and was on Enovid.  Physical examination showed a negative right ovary.

The Veteran's service treatment records from her unverified U.S. Air Force Reserve (USAFR) show that the Veteran's pap smear was negative in August 1985 and in September 1986.  She reported in September 1986 that she was scheduled for a partial hysterectomy in October 1986 .

On USAFR outpatient treatment in September 1987, pelvic examination showed white discharge on labia, a thick yellow-white cottage cheese-like discharge on the vagina, a difficult to visualize cervix with thick discharge, and no palpable discharge on the adnexa.

The Veteran's service treatment records from her second period of active service show that, on periodic physical examination in October 1990, just prior to the beginning of her second period of active service in December 1990, clinical evaluation showed bacterial overgrowth in the pelvis which was within normal limits, an absent cervix and uterus, and a suprapubic hysterectomy scar.

On outpatient treatment in December 1990, she complained of a "possible yeast infection" with symptoms which had lasted for 1 week.  It was noted that she was status-post hysterectomy for fibroids and on estrogen replacement therapy.  Objective examination showed bilateral lower quadrant tenderness, no masses, and clear urine.  The assessment was possible ovarian pain.

In January 1991, the Veteran's complaints included abdominal pain, especially in the lower quadrants and pelvis, that was occasionally sharp and non-radiating.  She also complained of polyuria, mild dysuria, urgency, and white-yellow vaginal discharge.  A hysterectomy in 1988 was noted.  Objective examination showed a 15 cm old surgical scar just above the pubic area, increased pain on deep palpation of the lower quadrants in the pelvic area, tenderness in both lower quadrants on light palpation, and no palpable masses.  The assessment was urinary tract infection with possible associated vaginal infection.

In February 1991, the Veteran's complaints included a yeast infection which had lasted for 3 weeks.  Her symptoms included itching and thick yellow discharge.  She stopped taking medication for her yeast infection 5 days earlier.  Gynecological examination was normal.  She was status-post hysterectomy.  There was scant thick white vaginal discharge.  A wet prep was positive for yeast.  The assessment included monilial vaginitis.

At a separation physical examination in June 1991 at the end of her second period of active service, the Veteran's medical history included a hysterectomy "for fibroids."  Clinical evaluation was completely normal.

The Veteran contended in a March 1998 statement that the medication (Enovid) which she had been prescribed during active service to treat her recurrent vaginal infections had caused or contributed to her ovarian cyst.  She also contended that the development of this ovarian cyst prompted her to undergo a hysterectomy in 1988.

A private pelvic ultrasound taken in May 2000 showed a 4.5 cm predominantly cystic mass in the right ovary "which contains some solid material."  There is a handwritten note at the bottom of this report which indicates "need surgery."

A private pathology report dated in June 2000 showed both of the Veteran's fallopian tubes and ovaries contained adhesions.  The ovaries also contained "both corpus luteal and follicular cysts and show no evidence of malignancy."

In June 2000, the Veteran had surgery at a private medical clinic for bilateral pelvic masses.  It was noted that she was status-post hysterectomy in 1988.  It also was noted that, at her annual gynecological examination, she had complained of chronic pelvic pain and was noted to have bilateral adnexal masses confirmed by ultrasound.  The left mass was the largest at 5 x 4.2 x 4.9 and was cystic "with solid material."  There also was enlargement of the contralateral ovary.  Pelvic examination showed a surgically absent cervix and uterus and bilateral enlargement of the adnexae.  The impression prior to surgery was bilateral adnexal masses.  The pre-operative diagnosis was pelvic masses.  During surgery, it was noted that "[b]oth ovaries were cystic with what appeared to be endometriosis on both ovarian surfaces."  The post-operative diagnoses were bilateral entrapped and encased ovaries and possible endometriosis.

The Veteran's service treatment records from her final period of active service show no complaints of or treatment for residuals of a hysterectomy.  It appears that the Veteran was medically discharged at the end of her final period of active service due to multiple sclerosis.

The competent post-service evidence also does not support granting service connection for residuals of a hysterectomy.  It shows that, on VA examination in November 2005, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  Physical examination showed that she declined a genital/rectal examination.  The diagnoses included status-post hysterectomy for endometriosis and fibroids without residuals.

In an April 2006 statement, the Veteran contended that she had experienced endometriosis throughout active service.  She also contended that, if she had been diagnosed as having endometriosis during service, she would not have had a hysterectomy.

On VA gynecological examination in September 2011, the Veteran's complaints included hot flashes due to surgical menopause.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran currently had no symptoms related to a gynecological condition.  The Veteran's history was reported in detail, including her partial hysterectomy due to fibroids in 1988.  The Veteran reported that her last annual gynecological examination in January 2011 had been unremarkable.  The Veteran had been on hormone replacement therapy since 1997 for treatment of status-post total abdominal hysterectomy and bilateral salpingo-oopherectomy.  She had not been diagnosed as having any diseases, injuries, or other conditions of the vulva, vagina, or cervix.  There were no signs and symptoms of uterine fibroids, enlargement of the uterus, or displacement of the uterus.  She had not been diagnosed as having any other disease, injuries, adhesions, or other conditions of the uterus or the fallopian tubes (to include pelvic inflammatory disease).  The Veteran had undergone surgical menopause and complete removal of both ovaries in June 2000.  The VA examiner stated that, although the Veteran had experienced problems with her ovaries prior to her June 2000 surgery, there was no evidence of any ovarian problems following this surgery.  There was no urinary incontinence, rectovaginal or urethrovaginal fistula, endometriosis, or tumors.  Although the Veteran had a surgical scar related to her gynecological problems, it was not greater than 39 square cm (6 square inches).  The Veteran reported an "excellent outcome from both surgeries (1988 and 2000) without complaints, functional limitations, or residuals."  The diagnoses were status-post elective partial hysterectomy due to fibroids in 1988 and status-post elective abdominal bilateral salpingo-oopherectomy in June 2000.

In an October 2011 addendum to the September 2011 VA examination report, the VA examiner opined that the Veteran's status-post elective partial hysterectomy due to fibroids in 1988 was not caused by or a result of active service.  The rationale was that the Veteran's service treatment records dated between 1980-1984 were silent for a diagnosis of fibroids.  The Veteran's in-service monilial/yeast vaginitis, bacterial vaginitis, right ovarian cyst, and medications used to treat these problems "do not cause fibroids."  There was no clinical correlation or nexus.  The Veteran's small uterine fibroid initially was diagnosed by ultrasound in March 1986, more than 2 years after her service separation.  This VA examiner also opined that the Veteran's status-post elective abdominal bilateral salpingo-oopherectomy in June 2000 was not caused by or a result of service, to include any in-service gynecological problems.  The rationale was that the Veteran's in-service gynecological problems "do not cause uterine fibroids or ovarian conditions requiring surgery."  The VA examiner noted that the Veteran's in-service right ovarian cyst had resolved in September 1983 and subsequent pelvic ultrasounds in March 1986, January 1991, and February 1997 showed no recurrent right ovarian cyst.  This examiner stated that "[b]enign ovarian cysts are common among females and are transient in nature."  She also stated that the Veteran's bilateral ovarian cysts had been noted during her elective abdominal bilateral salpingo-oopherectomy in 2000 (or diagnosed 17 years after her in-service gynecological problems).  

The Board acknowledges the Veteran's lay assertions that her current residuals of a hysterectomy are related to active service.  The Board also acknowledges that the Court, in granting the Joint Motion, directed the Board to discuss the contended causal relationship between the Veteran's ovarian cysts and her post-service elective hysterectomy.  Although the Veteran has contended that her ovarian cysts were the result of her recurrent in-service gynecological problems, and although she also has contended that she would not have agreed to a hysterectomy if she had been diagnosed and treated properly for these problems during active service, the competent evidence does not support these assertions.  Nor does the competent evidence support finding an etiological relationship between the Veteran's ovarian cysts, including the right ovarian cyst noted during her first period of active service, and her post-service elective hysterectomy.  The Board notes initially that the Veteran experienced frequent gynecological problems during her first period of active service and prior to her elective hysterectomy in 1988.  The Veteran reported in February 1984 that her ovarian cyst had resolved in November 1983.  It appears that the Veteran had a hysterectomy in 1988 (in between her first and second period of active service) to treat recurrent uterine fibroids.  The Veteran experienced less frequent gynecological problems during her second period of active service.  And there is no indication that the Veteran experienced any gynecological problems during her final period of active service, although the Board acknowledges that the lack of contemporaneous service treatment records demonstrating residuals of a hysterectomy in the Veteran's third period of active service is not an "absolute bar" to service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  No residuals of the Veteran's hysterectomy were noted on VA examination in November 2005 when she declined a genital/rectal examination.  

The Veteran has submitted treatise evidence in support of her service connection claim for residuals of a hysterectomy.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking her disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran has contended that, if she had been diagnosed correctly as having endometriosis during active service, she would not have elected to have a hysterectomy to treat her uterine fibroids in 1988.  The competent evidence does not support the Veteran's assertions regarding in-service incurrence of endometriosis, however.  The Board observes in this regard that, during surgery to remove both of her ovaries in June 2000, it was noted that "[b]oth ovaries were cystic with what appeared to be endometriosis on both ovarian surfaces."  The Board also recognizes that the post-operative diagnoses included possible endometriosis.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the June 2000 surgery report is viewed in the light most favorable to the Veteran, this evidence does not show that she experienced endometriosis during active service.  More importantly, this evidence does not establish service connection for residuals of a hysterectomy.

The Board finds it especially significant that, at her most recent VA examination in September 2011, the Veteran reported an "excellent outcome from both surgeries (1988 and 2000) without complaints, functional limitations, or residuals."  This September 2011 report from the Veteran persuasively suggests that she did not experience any residuals from her hysterectomy.  The September 2011 VA examiner noted in her October 2011 VA examination report addendum that there was no evidence that the Veteran experienced fibroids at any time during her active service.  This VA examiner also concluded that there was no clinical correlation or nexus between any of the Veteran's in-service gynecological problems (which she characterized as monilial/yeast vaginitis, bacterial vaginitis, and a right ovarian cyst) or the medications prescribed to treat these problems and the fibroids which prompted her post-service elective hysterectomy in 1988.  This examiner specifically noted that ovarian cysts were common and transient and the Veteran's right ovarian cyst, initially diagnosed during service, had resolved by September 1983 and did not reoccur until she had both of her ovaries surgically removed in June 2000, or approximately 17 years later.  This VA examiner also opined that the Veteran's residuals of a hysterectomy were not caused by or related to active service or any incident of service, to include her in-service gynecological problems.  There is no competent contrary opinion of record.  In summary, the Board finds that service connection for residuals of a hysterectomy is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has provided somewhat conflicting statements with respect to whether alleged residuals of a hysterectomy have been continuous since service.  Although the Veteran reported initially that she had experienced residuals of a hysterectomy since her service separation, the September 2011 VA examination report contradicts this statement.  Indeed, while she now asserts that this disorder began in service, and although she reported a history of gynecological problems at her first separation physical examination in September 1983, the in-service examiner noted that this history referred to a right ovarian cyst which had resolved and there were no problems "at present."  A subsequent private outpatient treatment record dated in November 1983 questioned whether there was, in fact, any ovarian pathology for the Veteran's complaints of pelvic pain.  The Veteran subsequently reported in February 1984, approximately 2 months prior to her service discharge in April 1984, that her in-service ovarian cyst had resolved in November 1983.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board also notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including multiple sclerosis, multiple orthopedic disabilities of the right knee and right elbow, a right foot deformity, temporomandibular joint (TMJ) disorder, and several scars.  Significantly, during that treatment, when she specifically complained of other problems, she did not report any complaints related to residuals of a hysterectomy.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  She did not claim that her residuals of a hysterectomy began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As noted above, the Veteran reported for the first time at her September 2011 VA examination that she had experienced "an excellent outcome" from both her partial hysterectomy in 1988 and the surgical removal of both of her ovaries in June 2000.  The inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, the Board finds the Veteran's statements to be of limited probative value.

Although the Board recognizes that the Veteran sincerely believes that her current residuals of a hysterectomy are the result of her active service, unfortunately, the competent evidence of record does not support this contention.  Accordingly, the Board finds that the benefit-of-the-doubt doctrine is not applicable and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Special Monthly Compensation Claim

As noted in the Introduction, both parties to the Joint Motion successfully argued to the Court that the Board's August 2007 decision denying the Veteran's service connection claim for a hysterectomy was deficient because it did not address her potential entitlement to special monthly compensation based on the loss of use of a creative organ (her ovaries).  See Joint Motion dated February 5, 2009, at pp. 5.  As also noted in the Introduction, because the Board is bound by the Court's February 2009 Order granting the Joint Motion, it will address the issue of entitlement to special monthly compensation based on the loss of use of a creative organ as a separate claim in this decision.


Governing Law and Regulations

Special monthly compensation is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Id.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) (2011).

Analysis

The Board finds that the Veteran is not entitled to special monthly compensation based on the loss of use of a creative organ.  The Board notes initially that it already has found that service connection is not warranted for residuals of a hysterectomy.  The Board acknowledges that both of the Veteran's ovaries were removed surgically in June 2000.  There is no indication in the competent evidence of record that this elective surgery was required as a result of any service-connected disability, however.  The Board observes in this regard that the VA examiner who saw the Veteran in September 2011 specifically concluded in her October 2011 addendum to the September 2011 examination report that there was no etiological relationship between the surgical removal of the Veteran's ovaries, which was elective (i.e., not required as the result of any service-connected disability), and active service or any incident of such service.  There is no competent contrary opinion of record.  Thus, the Board finds that the criteria for special monthly compensation based on the loss of use of a creative organ are not met.

IV.  Increased Rating for Right Foot Deformity

The Veteran finally contends that her service-connected right foot bunion deformity with sesamoiditis ("right foot deformity") is more disabling than currently evaluated.

Governing Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right foot deformity currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5280-5284 (unilateral hallux valgus-other foot injuries).  See 38 C.F.R. § 4.71a, DC 5280-5284 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for a service-connected right foot deformity.  The Veteran has contended that her service-connected right foot deformity is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran continues to complain of pain in the right foot, there is no competent evidence of moderately severe or severe right foot disability such that an increased rating is warranted under DC 5280-5284.  See 38 C.F.R. § 4.71a, DC 5280-5284 (2011).  For example, on VA examination in November 2005, the Veteran's complaints included a broken right foot.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran reported that she had been told that she had a sesamoid fracture and a sesamoid bone was removed surgically in 2000.  "She denies any residual pain except that she states her toes feel crunched and this lasts about 10 to 15 minutes."  The VA examiner noted that "[s]esamoid bones are accessory bones and are present in some individuals and not in others and serve[] no actual function."  No relevant physical examination findings were reported.  The diagnoses included a history of sesamoid fracture of the right foot treated with removal of the sesamoid bone "which is an accessory bone" with "insignificant" residuals.

The Veteran contended in an April 2006 statement that she experienced sharp pain in the right foot, aches and muscle pain when raising up her toes, constant muscle spasms in the arch of her right foot, and she walked with an abnormal gait.  According to the Veteran, all of these problems were residuals of her service-connected right foot deformity.

On VA feet examination in September 2011, the Veteran stated that she was asymptomatic.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran's history included right foot surgery in 2000 "by civilian podiatrist to remove sesamoid bone" and status-post bunionectomy.  "[The] Veteran reports excellent outcome from this surgery without residuals."  The Veteran did not have Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, pes cavus (claw foot), malunion of the tarsal or metatarsal bones, or other foot injuries.  The Veteran had experienced hallux valgus in the past but had no current symptoms of hallux valgus since a McBride bunionectomy in May 1997.  There also was no evidence of a bilateral weak foot although there were scars related to the right foot surgery present.  The VA examiner stated that the Veteran's right foot bunionectomy scar "does not affect foot function."  The Veteran used a cane constantly for multiple sclerosis.  X-rays of the right foot showed hallux valgus deformity of the first metatarsophalangeal joint.  The Veteran denied experiencing any functional limitations due to her right foot surgery or the surgical scar.  The diagnosis was hallux valgus.

The Board acknowledges the Veteran's assertions that her service-connected right foot bunion deformity with sesamoiditis ("right foot deformity") is more disabling than currently evaluated.  The competent evidence does not support these assertions, however, and shows instead that this disability currently is asymptomatic (as the Veteran reported at her most recent VA examination in September 2011).  The VA examiner noted that the Veteran had "insignificant" residuals of her service-connected right foot deformity on VA examination in November 2005.  The Board finds it especially significant that the Veteran reported at her most recent VA feet examination in September 2011 that she had experienced an "excellent outcome" from post-service surgeries to treat a hallux valgus deformity and right foot bunionectomy "without residuals."  The Board also finds it especially significant that the Veteran reported in September 2011 that she had no functional limitations due to her right foot surgery or the surgical scar.  The Board observes that the Veteran already is in receipt of the maximum 10 percent rating available under DC 5280.  See 38 C.F.R. § 4.71a, DC 5280 (2011).  There is no competent evidence demonstrating that the Veteran experiences at least moderately severe foot disability as is required for a disability rating greater than 10 percent under DC 5280-5284.  See 38 C.F.R. § 4.71a, DC 5280-5284 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates her entitlement to a disability rating greater than 10 percent for her service-connected right foot deformity.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for a service-connected right foot bunion deformity with sesamoiditis ("right foot deformity") have not been met.  Id.

The Board also finds that consideration of staged ratings for the Veteran's service-connected right foot deformity is not warranted.  This is especially true because the 10 percent rating currently assigned for the Veteran's service-connected right foot deformity more than adequately compensates her for the disability that she experiences.  See Hart, 21 Vet. App. at 505.

The Board finally finds that the Veteran is not entitled to a separate compensable rating for the surgical scar associated with her service-connected right foot deformity.  The Board notes in this regard that the VA examiner determined at the Veteran's VA feet examination in September 2011 that there was a surgical scar present which was related to the Veteran's service-connected right foot deformity.  This VA examiner noted, however, that the Veteran's right bunionectomy scar "does not affect foot function."  The Veteran also specifically denied experiencing any functional limitations due to this surgical scar.  On VA scars examination in September 2011, it was noted that the Veteran's right foot bunionectomy scar was not painful, unstable, or due to burns.  This scar measured 4 centimeters, was on the right lower extremity, and did not result in any limitation of function.  The diagnosis was right foot bunionectomy scar.  Because the competent evidence does not demonstrate that the Veteran experiences any compensable disability due to the surgical scar associated with her service-connected right foot disability, the Board finds that the criteria for a separate compensable disability rating for this scar are not met.  See generally 38 C.F.R. § 4.118, DC 7800-7804 (2011).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for her service-connected right foot deformity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected right foot deformity is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right foot deformity.  This is especially true because the 10 percent rating currently assigned for the Veteran's right foot deformity contemplates moderate disability although the competent evidence demonstrates that this disability currently may be asymptomatic.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran received a civil service disability retirement in February 2005 due to multiple sclerosis.  The Veteran also reported at her most recent VA feet examination in September 2011 that she experienced no functional limitations due to the post-service surgery performed to treat her service-connected right foot deformity.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for residuals of a hysterectomy is denied.

Entitlement to special monthly compensation based on the loss of use of a creative organ is denied.

Entitlement to a disability rating greater than 10 percent for a right foot bunion deformity with sesamoiditis is denied.


REMAND

The Veteran essentially contends that she incurred her current bronchial condition (also claimed as asthma) during active service.  She alternatively contends that her current bronchial condition (also claimed as asthma) is related to active service.

The Board notes that, in its most recent remand of this claim in October 2009, the RO/AMC was directed to schedule the Veteran for appropriate VA examination to determine the current nature and etiology of her bronchial condition (also claimed as asthma).  See Board decision dated October 1, 2009, at pp. 11-12.  The Board specifically asked the VA examiner on remand to provide a diagnosis for the Veteran's current respiratory disorder and to support this diagnosis with specific findings (i.e., provide a rationale for his or her opinion).  Id., at pp. 12.  The Veteran was seen for VA respiratory examination in September 2011.  RO personnel correctly noted in internal email correspondence sent to the VA Medical Center where the Veteran was examined that, although the VA examiners who saw the Veteran in September 2011 had provided opinions, they had not provided a rationale for their opinions.  Unfortunately, although RO personnel requested an addendum with rationale for the VA examiner's negative nexus opinion concerning the Veteran's current residuals of a hysterectomy, no rationale was requested or provided in September 2011 concerning the contended etiological relationship between the Veteran's bronchial condition (also claimed as asthma) and active service.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, the Board finds that the September 2011 VA respiratory examination should be returned to the VA examiner who conducted it for the purpose of obtaining an addendum which contains a rationale for the opinion that she provided concerning the contended causal relationship between the Veteran's bronchial condition (also claimed as asthma) (which was characterized as asthma by the September 2011 VA examiner) and active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the VA Medical Center in Pensacola, Florida, and ask the VA examiner who conducted the Veteran's September 2, 2011, VA respiratory examination to provide an addendum to her examination report.  The claims file and a copy of this remand should be provided to this examiner.  In an addendum to her September 2, 2011, VA respiratory examination report, this VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's asthma is related to active service or any incident of such service.  A complete rationale must be provided for any opinions expressed.  

2.  If, and only if, the VA examiner who conducted the Veteran's September 2, 2011, VA respiratory examination is not available, then schedule the Veteran for a VA examination to determine the nature and etiology of her bronchial condition (also claimed as asthma).  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  The examiner is asked to identify any bronchial condition (also claimed as asthma) currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bronchial condition (also claimed as asthma), if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


